oOo Oo NI HD OH SP W NH

NY MO NO NH KH NY NY WN KN HS =| = =| =| SF SF S| S|
on DH UH BP WH NY KH CO OO WAIT HD HA BP W NO KH OS

Case 3:20-cr-05065-RBL Document1 Filed 02/05/20 Page 1 of 6

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the US.
DISTRICT COURT at Seattle, Washington.

W via Clerk
By ZL —< Peputy

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, site g ox
Plaintiff, c % 0 5 0 6 S
Vv. INDICTMENT

COVA CAMPBELL, a/k/a Cova Hunter,
Defendant.

 

 

 

 

The Grand Jury charges that:

COUNTS 1-4
(Wire Fraud)

A. The Scheme and Artifice to Defraud

1. Beginning no later than March 2016, and continuing until July 2019, in

Tacoma, within the Western District of Washington, and elsewhere, COVA
CAMPBELL, a/k/a Cova Hunter, devised and executed a scheme and artifice to defraud
Pierce County Housing Authority (PCHA); and to obtain moneys, funds, credits, assets,
and other property under the custody and control of PCHA, by means of materially false
and fraudulent pretenses, representations, and promises. |

2. At all times relevant to this Indictment, PCHA was a municipal corporation

received its funding from State, Federal, and private sources. These funds were used by

INDICTMENT/COVA CAMPBELL - 1 - UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220

SEATTLE, WASHINGTON 98101

(206) 533-7970

RBL

engaged in the provision of housing assistance to Pierce County residents in need. PCHA
wo 6&6 IN DH A SF WD NY

NO WN NO NH HD KC KN NO RO mw ee
ont DO UO BB WH NY KH CO OO OO HI HD A BP WH PO — OS

 

 

Case 3:20-cr-05065-RBL Document1 Filed 02/05/20 Page 2 of 6

PCHA to assist those in need of housing. PCHA’s principal place of business was
located in Tacoma, Washington.

3. At all times relevant to this Indictment, COVA CAMPBELL, formerly
known as Cova Hunter, was the Finance Director of PCHA. As Finance Director,
CAMPBELL was responsible for PCHA’s banking relationships and accounts. As
Finance Director, CAMPBELL had access to PCHA bank statements. As Finance
Director, CAMBPELL had the authority to wire money from PCHA bank accounts.

4, The essence of the scheme to defraud was for COVA CAMPBELL to use
her authority as Finance Director at the PCHA to cause money from PCHA bank
accounts to be fraudulently diverted to other accounts controlled by COVA CAMPBELL,
for the benefit and the use of COVA CAMPBELL and others and to cause PCHA to pay
for personal expenses that CAMPBELL incurred on a PCHA credit card.

B. Manner and Means of the Scheme and Artifice to Defraud

5. COVA CAMPBELL was the Finance Director at PCHA and had the
authority to make wire transfers, approve invoices, and account for expenses. However,
CAMPBELL abused her authority to steal money under the control of PCHA and use that
money for her own benefit.

6. COVA CAMPBELL used her authority to make wire transfers and
contacted the national wire transfer center for the PCHA bank account and directed wire
transfers of PCHA funds from the PCHA bank account to accounts that she owned or
otherwise controlled. CAMPBELL used these funds for personal expenses.

7. Further, COVA CAMPBELL prepared and submitted false invoices that
purported to charge PCHA for services that were not actually performed. CAMPBELL
prepared these invoices to make it appear that they were being submitted by an outside
vendor for PCHA, however, in truth and in fact, the invoices were submitted by
CAMPBELL. Further, CAMPBELL included her personal bank account number on the

false invoices, as the account to direct payment.

INDICTMENT/COVA CAMPBELL - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo HN DN A BP WH NO

NO wpo NH PPO NY KH NY NY NO KH | | — Fe Fe Se Se eS ee
Oo st DN ON RP WD NY KH CO OO CO DTH DH SP W PO KH CO

 

 

Case 3:20-cr-05065-RBL Document1 Filed 02/05/20 Page 3 of 6

8. COVA CAMPBELL abused her authority as Finance Director to approve
PCHA’s payment of these false invoices and cause others to approve these invoices.
Because CAMPBELL had listed her personal bank account on the invoices, PCHA’s
payments were routed to her personal bank account. Further, CAMPBELL concealed the
payments of these false invoices by causing the false invoices to be paid at the same time
as legitimate invoices.

9, COVA CAMPBELL further fraudulently used a PCHA credit card for
personal expenses. CAMPBELL then caused PCHA to pay the credit card bill for those
personal expenses.

10. COVA CAMPBELL covered up her fraudulent transfers of PCHA money
by making false entries in PCHA’s accounting records that described fraudulent transfers
as “investments.”” CAMPBELL also covered up her false transactions by making false
entries described payments as “maintenance” or “insurance.” Further, CAMPBELL
made false statements about these transfers in order to conceal them.

11. After COVA CAMPBELL made these unauthorized transactions,
CAMPBELL used the money for her own benefit. CAMPBELL used the money to
purchase and improve property, including real estate in Oklahoma. CAMPBELL further
used the money to pay for personal expenses, including automobiles, travel and vacation
expenses, and purchases on gaming websites.

12. ‘In total, during the course of the scheme to defraud, COVA CAMPBELL
caused more than $6.9 million to be transferred from PCHA bank accounts to accounts
that she controlled.

C. Execution of the Scheme to Defraud

13. On or about the dates listed below, at Tacoma, in the Western District of
Washington, and elsewhere, Defendant COVA CAMPBELL, for the purposes of
executing the above-described scheme to defraud and to obtain money and property, and

attempting to do so, caused to be transmitted by means of wire communication in

INDICTMENT/COVA CAMPBELL - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

$220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o co “4 DN WW FP W PO —

NS bw BH HN WH KN KH NHN HN HB BSB Se KR Be HR Se Se Re
oOo nN NO ON Se OW NY RS DO Oo OU UNO OUP BHU CUO

 

 

Case 3:20-cr-05065-RBL Document 1 Filed 02/05/20 Page 4 of 6

interstate commerce, the signals and sounds described below, each of which constitutes a

separate count of this Indictment, as more particularly described below:

 

Count

Approximate Date

Wire Transmission

 

1

September 19,
2018

Telephone call from COVA CAMPBELL, in Tacoma,
Washington, to a Key Bank wire specialist, in Ohio, in
connection with the wire transfer of $200,000 from the
Key Bank account of PCHA to a Bankers Bank
account in the name of Executive Title and Escrow in
connection with the purchase of real property by
COVA CAMPBELL and J.M.C.

 

January 15, 2019

Telephone call from COVA CAMPBELL, in Tacoma,
Washington, to a Key Bank wire specialist, in Ohio, in
connection with the wire transfer of $275,000 from the
Key Bank account of PCHA to the JP Morgan Chase
personal bank account of COVA CAMPBELL

 

March 11, 2019

Telephone call from COVA CAMPBELL, in Tacoma,
Washington, to a Key Bank wire specialist, in Ohio, in
connection with the wire transfer of $500,000 from the
Key Bank account of PCHA to the JP Morgan Chase
personal bank account of COVA CAMPBELL

 

 

July 9, 2019

 

 

Telephone call from COVA CAMPBELL, in Tacoma,
Washington, to a Key Bank wire specialist, in Ohio, in
connection with the wire transfer of $150,000 from the
Key Bank account of PCHA to the Bank of America
personal bank account of COVA CAMPBELL

 

All in violation of Title 18, United States Code, Section 1343.

FORFEITURE ALLEGATIONS

The allegations contained in Counts 1 through 4 of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

INDICTMENT/COVA CAMPBELL - 4

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
$220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Cc ON DH wv BR BW NH Ye

NO wo DN WO HO NH HY NH NY HR HFK HF RFR ROO RO le
oOo I DN HH BP W KY KH OD OHO CO I DBD A BP WwW NO KF S&S

 

 

Case 3:20-cr-05065-RBL Document1 Filed 02/05/20 Page 5 of 6

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461(c).

Upon conviction of an offense alleged in Counts 1 through 4, the defendant,
COVA CAMPBELL, shall forfeit to the United States any property, real or personal,

which constitutes or is derived from proceeds traceable to that offense, including but not

limited to a judgment for a sum of money representing the property described in this

paragraph.

(Substitute Assets)

If any of the above-described forfeitable property, as a result of any act or

omission of the defendant,

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty;

Hf

Hf

Mf

INDICTMENT/COVA CAMPBELL - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
co Oo FH STD DO He Fe WY HY eK

bo bo bo bo i) bo bo bo i) _ —_— _ — _ —_ _ — jm —
oo ~~ On tn - lo bo ee OS \O Co ~~] On Cn a oo NM —

 

Case 3:20-cr-05065-RBL Document 1 Filed 02/05/20 Page 6 of 6

property.

am

BRIAN ¥. MORAN
United States Attorney

OL. @ aw

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), and Title 28, United States Code, Section 2461(c), to seek the forfeiture of any

other property of the defendant, up to the value of the above-described forfeitable

Ae -
DATED: a) ae

(Signature of Foreperson redacted
Pursuant to the policy of the Judicial
Conference of the United States)

 

FOREPERSON

 

ANDREW C. FRIEDMAN
Assistant United States Attorney

Bin

BRIAN D. WERNER
Assistant United States Attorney

 

INDICTMENT/COVA CAMPBELL - 6

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
